UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 RASAUN BLACKMON,

               Plaintiff,

        v.                                             18-CV-650
                                                       DECISION & ORDER
 CHRISTOPHER MCKIMMIE, Niagara
 Falls Police Officer, and SAMUEL COLE,
 Niagara Falls Police Officer,

               Defendants.



       On June 7, 2018, the plaintiff, Rasaun Blackmon, commenced this action under

42 U.S.C. § 1983. Docket Item 1. On July 1, 2019, the defendants moved to dismiss,

Docket Item 13; on August 16, 2019, Blackmon responded, Docket Item 19; and

on September 6, 2019, the defendants replied, Docket Item 20.

       On September 9, 2019, this Court referred this case to United States Magistrate

Judge Hugh B. Scott for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B).

Docket Item 21. On November 7, 2019, Judge Scott issued a Report and

Recommendation (“R&R”) finding that the defendants’ motion should be granted in part

and denied in part. Docket Item 22. Specifically, Judge Scott recommended that this

Court deny the defendants’ motion with respect to Blackmon’s claim for excessive use

of force and grant the motion with respect to Blackmon’s claims for malicious

prosecution and false imprisonment or false arrest. Id. at 21. The parties did not object

to the R&R, and the time to do so now has expired. See 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b)(2).
         A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s

recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72

requires a district court to review the recommendation of a magistrate judge to which no

objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

         Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge Scott’s R&R as well as the parties’ submissions to him. Based on that

review and the absence of any objections, the Court accepts and adopts Judge Scott’s

recommendation to grant in part and deny in part the defendants’ motion to dismiss.

         For the reasons stated above, the defendants’ motion to dismiss, Docket Item 13,

is GRANTED IN PART AND DENIED IN PART. Specifically, Blackmon’s excessive-

force claim may proceed but the remainder of his claims are dismissed. The case is

referred back to Judge Scott for further proceedings consistent with the referral order of

September 9, 2019, Docket Item 21.

         SO ORDERED.


Dated:         December 26, 2019
               Buffalo, New York



                                                s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              2
